 




Exhibit 10.16




Note Purchase Agreement Addendum on Initial Closing Date




Pursuant to Section 1(g) of the Note Purchase Agreement (the “Agreement”)
between the Goldrich Mining Company, an Alaska corporation (the “Company”), and
Gold Rich Asia Investment Limited, a Hong Kong limited company (the “Lender”)
dated January 24, 2014, the Company and the Lender hereby agree that the Closing
Date for the initial funding of Loan 1 in the amount of $300,000 as set forth on
Schedule II to the Note Purchase Agreement shall be January 29, 2014 (“Closing
Date”) or as soon thereafter as the funds for Loan 1 are actually received by
the Company in full.




In relation thereto, the undersigned, the chief executive officer of the
Company, having made reasonable inquiries to establish the accuracy of the
statements below and having been authorized by the Company to execute this
addendum on behalf of the Company, hereby certifies in his capacity as Chief
Executive Officer of the Company and on its behalf and without any personal
liability, as follows:

1.

As of the date of this Certificate, the representations and warranties of the
Company contained in Section 3 of the Note Purchase Agreement are true and
correct with the same effect as though such representations and warranties had
been made on and as of the date of Closing Date.   

2.

Except as waived by the Lender in writing, the Company has performed and
complied with all agreements, obligations and conditions contained in the Note
Purchase Agreement that are required to be performed or complied with by it on
or before the Closing Date.

Pursuant to Section 17 of the Agreement and Section 6 of the Senior Unsecured
Promissory Note (the “Note”), both Goldrich and the Lender hereby agree that
Schedule II to the Agreement and Schedule A to the Note are each hereby amended
and replaced in their entirety with Schedule II attached hereto and that for all
purposes of determining future funding dates for Loans 2-6 and each Closing Date
in the Agreement and the Note Schedule II as attached hereto shall govern.

The undersigned has executed this Addendum as of January 29, 2014.

GOLDRICH MINING COMPANY

By:
                                                                                    

Name: William V. Schara




Title: Chief Executive Officer




Acknowledged and agreed to as of January 29, 2014:




LENDER




By:_________________

Name: Bipin A. Patel

Title: Director








 




--------------------------------------------------------------------------------

 




Schedule II

Loan Schedule

LOANS




Loan

Number

Date of Loan:

Amount of Loan:

Pro Rata Warrants

1

January 29, 2014

$300,000

1,575,000

2

On February 28, 2014 (or such earlier date as the Purchaser and the Company may
agree)

$200,000

1,050,000

3

March 30, 2014 (or such earlier date as the Purchaser and the Company may agree)

$300,000

1,575,000

4

April 29, 2014 (or such earlier date as the Purchaser and the Company may agree)

$200,000

1,050,000

5

On June 30, 2014 (or such earlier date as the Purchaser and the Company may
agree)

$500,000

2,625,000

6

On September 30, 2014 (or

such earlier date as the Purchaser and the Company may agree)

$500,000

2,625,000

TOTAL

 

$2,000,000

10,500,000








 


